Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
K and S Market, LLC and Karwan Sofi,
Respondents.

Docket No. C-14-1898
FDA Docket No. FDA-2014-H-1385

Decision No. CR3474

Date: November 21, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondents, K and S Market, LLC and Karwan Sofi that alleges facts and legal
authority sufficient to justify the imposition of a civil money penalty of $2,000. The
Respondents did not answer the Complaint, nor did Respondents request an extension of
time within which to file an answer. Therefore, I enter a default judgment against the
Respondents and assess a civil money penalty of $2,000.

CTP began this case by serving the Complaint on Respondents and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondents impermissibly sold cigarettes to a
minor, failed to verify that cigarette purchaser was 18 years of age or older, and sold
individual cigarettes thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 USC. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. pt. 1140 (2013). CTP seeks a civil money penalty of $2,000.
On September 23, 2014, CTP served the Complaint on Respondents by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondents should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondents that if they failed to take one of these actions within 30 days,
an Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial
decision ordering Respondents to pay the full amount of the proposed penalty.

The Respondents have not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1 am required to “assume
the facts alleged in the [C]omplaint to be true” and, if those facts establish liability under
the Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondents own K and S Market, LLC, an establishment that sells tobacco
products and is located at 604 Ferry Street, New Haven, Connecticut 06513.
Complaint § 3.

e During a two-part inspection of Respondents’ establishment on August 16, 2013
and August 21, 2013, at an unspecified time, an FDA-commissioned inspector
observed Respondent’s staff “sell[] individual cigarettes. Complaint J 10.

¢ On December 12, 2013, CTP issued a Warning Letter to the Respondents
regarding the inspector’s observations from August 16, 2013 and August 21, 2013.
The letter explained that the observations constituted violations of regulations
found at 21 C.F.R. §1140.14(d) and that the named violations were not necessarily
intended to be an exhaustive list of all violations at the establishment. The
Warning Letter went on to state that if the Respondents failed to correct the
violations, regulatory action by the FDA or a civil money penalty action could
occur and that the Respondents are responsible for complying with the law.
Complaint § 10.

e Karwan Sofi, Respondent’s manager, responded to the Warning Letter on the
Respondents’ behalf by letter on December 19, 2013 . “Mr. Sofi stated that the
Respondents discontinued the sale of individual cigarettes.” Complaint § 11.

e During a subsequent inspection of Respondents’ establishment on February 28,
2014, at approximately 11:31 AM, FDA-commissioned inspectors documented
that “‘a person younger than 18 years of age was able to purchase individual
cigarettes . . .[.]” The inspectors also documented that “the minor’s identification
was not verified before the sale... .” Complaint § 1.
These facts establish that Respondents are liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than

18 years of age. 21 C.F.R. § 1140.14(b)(1). Additionally, the regulations prohibit the
sale of individual cigarettes. 21 C.F.R. § 1140.14(d).

Taking the above alleged facts as true, Respondents violated the prohibition against
selling individual cigarettes, 21 C.F.R. § 1140.14(d) during a two-part inspection on
August 16, 2013 and August 21, 2013, and on February 28, 2014. On February 28, 2014,
the Respondents also violated the prohibition against selling cigarettes to persons
younger than 18 years of age, 21 C.F.R. § 1140.14(a); and the requirement that retailers
verify, by means of photo identification containing a purchaser’s date of birth, that no
cigarette purchasers are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).
Therefore, Respondents’ actions constitute violations of law that merit a civil money
penalty.

CTP has requested a fine of $2,000, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $2,000 is warranted and
so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

